13 N.Y.3d 815 (2009)
In the Matter of THE PEOPLE OF THE STATE OF NEW YORK, by ELIOT SPITZER, as Attorney General of the State of New York, Respondent,
v.
GASTON HOOKS JR., Individually and Doing Business as JUSTICE FOR ALL DOCUMENT PREPARATION, MEDIATION AND LAWYER REFERRAL FIRM, Appellant.
Court of Appeals of New York.
Submitted August 31, 2009.
Decided October 20, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.